Citation Nr: 9934712	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the claim of entitlement to an effective date 
earlier than August 25, 1992, for an award of service 
connection for low back disability was timely appealed.

2.  Whether the claim of entitlement to an increased rating 
for low back disability, currently rated as 10 percent 
disabling, was timely appealed.

3.  Entitlement to service connection for cervical spine 
disability.



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, entered in February 1993 and 
September 1993, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

In September 1996, the Board denied the veteran's claims for 
(1) entitlement to an effective date earlier than August 25, 
1992, for an award of service connection for low back 
disability; for (2) entitlement to an increased rating for 
low back disability, currently rated as 10 percent disabling; 
for (3) service connection for cervical spine disability; and 
for (4) service connection for skin disability, including 
claimed chloracne, as a residual of exposure to Agent Orange.  
Thereafter, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
response to a November 1998 Joint Motion requesting items of 
relief to include vacating the Board's September 1996 
disposition relative to issues (1), (2) and (3) and remanding 
those claims to the Board for development consistent with the 
Joint Motion, as well as dismissing issue (4), the Court so 
ordered the same.  [citation redacted].   

Thereafter, the appeal was returned to the Board.


REMAND

The record reflects that a rating decision entered by the RO 
in February 1993, of which the veteran was notified on 
March 18, 1993, established service connection for arthritis, 
lumbar spine, for which a 10 percent rating was assigned, 
effective August 25, 1992.  In response to a Notice of 
Disagreement received from the veteran in April 1993, a 
Statement of the Case pertaining to the issues of entitlement 
to an effective date earlier than August 25, 1992, for an 
award of service connection for low back disability and 
entitlement to an increased rating for low back disability, 
was mailed to the veteran on February 8, 1994.  Although the 
period for the veteran to submit a substantive appeal, 
relative to each of the foregoing issues, expired on April 8, 
1994 (such date being later than March 18, 1994, one year 
following the above-addressed notification to the veteran by 
the RO, see 38 C.F.R. § 20.302(b) (1998)), the record 
reflects neither the submission of a substantive appeal by 
such date nor any request for an extension of time, in 
accordance with 38 C.F.R. § 20.303 (1998), within which to 
submit a substantive appeal.  Based on the foregoing, then, 
the Board is presently of the view that a timely substantive 
appeal pertaining to the RO's denial of entitlement to an 
effective date earlier than August 25, 1992, for an award of 
service connection for low back disability as well as 
entitlement to an increased rating for low back disability 
has not been submitted and that, consequently, dismissal of 
those issues from the veteran's appeal may be appropriate.  
However, given the discussion by the Court in Marsh v. West, 
11 Vet. App. 468 (1998), the Board is of the view that, 
preliminary to proceeding further relative to dismissing such 
aspect of the veteran's appeal on the basis of lack of 
receipt of a timely substantive appeal, the veteran should be 
accorded an opportunity to advance argument or otherwise 
demonstrate that a timely substantive appeal was in fact 
submitted.  Further development to facilitate affording the 
veteran such opportunity is, therefore, specified below.

As pertinent to the veteran's claim for service connection 
for cervical spine disability, a service medical report 
reflects that he struck areas including his "neck" in a 
fall from a vehicle in service in May 1970.  In June 1989, 
the veteran was granted service connection for a compression 
fracture, traceable to the May 1970 fall from a vehicle, 
involving his thoracic spine.  When the veteran was examined 
by VA in July 1992, the pertinent diagnosis was "upper-back 
pain" due to factors including the veteran's service-
connected compression fracture involving the thoracic spine.  
Thereafter, a December 1992 statement from Jerold I. Morantz, 
D.C., reflects the chiropractor's opinion that the veteran 
had arthritis as well as disc disease of the cervical spine, 
each of which pathology, in turn, was related to the same 
incident of inservice trauma in which the veteran sustained 
his service-connected compression fracture of the thoracic 
spine.  However, while the foregoing statement from Dr. 
Morantz purports to relate asserted arthritis as well as disc 
disease of the veteran's cervical spine to service-incurred 
trauma, neither arthritis nor disc disease (involving the 
cervical spinal segment) was ascertained on pertinent 
diagnostic studies (magnetic resonance imaging and X-ray) 
performed by VA in July 1993.  Nevertheless, a recently 
submitted statement from Dr. Morantz, dated in August 1999 
and received at the Board the same month, reflects that a 
repeat X-ray series (for which, however, any related report 
which may have been prepared was not included with the 
statement submitted by Dr. Morantz) performed in "1998" did 
in fact reveal indications of degenerative joint disease 
involving, presumably, the veteran's cervical spine.  On 
assessing the substance of the August 1999 statement in 
conjunction with the opinion previously rendered by Dr. 
Morantz in his December 1992 statement (i.e., that 
pathologies including arthritis in the veteran's cervical 
spine were related to the same incident of inservice trauma 
as that which brought about his service-connected compression 
fracture of the thoracic spine), the Board is of the opinion 
that pertinent examination by VA, as specified in greater 
detail below, should be performed before further action by 
the Board relative to this aspect of the appeal ensues.

Accordingly, the case is remanded the following:


1.  The RO should take appropriate action 
to inform the veteran of his opportunity 
to advance argument or otherwise 
demonstrate, relative to a February 1993 
rating denial of entitlement to an 
effective date earlier than August 25, 
1992, for an award of service connection 
for low back disability and entitlement 
to an increased rating for low back 
disability, that a timely substantive 
appeal was in fact filed.

2.  The RO should arrange for the veteran 
to undergo VA examination by a board 
certified orthopedist, if available, to 
determine the nature and severity of any 
present disability (to specifically 
include arthritis and/or disc disease) 
referable to his cervical spine.  With 
respect to any ascertained disability, 
the examiner, after reviewing the record 
to include the above-cited December 1992 
and August 1999 statements from Dr. 
Morantz, should offer an opinion as to 
whether it is at least as likely as not 
that such disability is related to spinal 
trauma sustained by the veteran in May 
1970 in service.  Any special diagnostic 
studies deemed necessary should be 
performed.  It is imperative that a copy 
of this remand, as well as the claims 
folder, be provided to the examiner for 
review prior to the examination.  The 
rationale for all opinions expressed 
should be fully explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the preceding 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue stated on the 
title page.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, he should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




